IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 GLUE WILKINS,                                 : No. 155 MM 2020
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 HON. RICHARD A. LEWIS, PRESIDENT              :
 JUDGE, 12TH JUDICIAL DISTRICT,                :
                                               :
                     Respondent                :


                                       ORDER



PER CURIAM

      AND NOW, this 3rd day of December, 2020, the Application for Leave to File

Original Process is GRANTED, and the “King’s Bench Matters” is DENIED.      The

Prothonotary is DIRECTED to strike the jurist’s name from the caption.